Citation Nr: 1206277	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  06-07 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for heart disease, to include as due to in-service exposure to herbicides. 

2.  Entitlement to service connection for sleep apnea, to include as due to in-service exposure to herbicides.

3.  Entitlement to service connection for headaches, to include as due to in-service exposure to herbicides.

4.  Entitlement to a higher initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to February 1972; and served for unverified periods with the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of respective August 2005 and March 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana; and on appeal of a March 2011 rating decision by the Appeals Management Center (AMC) in Washington, DC.  

In July 2009, the Board remanded the respective issues of service connection for a heart disorder, sleep apnea, and headaches, currently on appeal, and an additional issue of service connection for PTSD to the AMC for the provision of VA PTSD and medical examinations.  Having complied with the Board's remand directives, in a March 2011 rating decision, the AMC granted service connection for PTSD, initially assigning a 30 percent rating for this disorder.  As this represented a full grant of service connection for PTSD, the issue of service connection for PTSD is no longer in appellant status and is not before the Board.  Having reviewed the record of evidence, the Board finds that the AMC complied with the November 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure compliance" with the terms of its remand orders).

In October 2011, the Veteran filed a Notice of Disagreement (NOD) with the initial 30 percent rating assigned for PTSD.  The record reflects that a Statement of the Case (SOC) has not yet been issued regarding the Veteran's claim for a higher initial rating for PTSD.  Under these circumstances, as a timely NOD was received following the March 2011 notice of the AMC's rating decision, the issue of a higher initial rating for PTSD must be remanded for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, this issue has been listed on the title page of this decision. 

The Veterans Law Judge who presided at the April 2009 Travel Board hearing subsequently left employment at the Board.  In May 2011, the Veteran advised the Board that he wished to testify at an additional Travel Board hearing before a different Veterans Law Judge.  In June 2011, the Board remanded the respective issues of service connection for a heart disorder, sleep apnea, and headaches to the AMC for an additional Travel Board hearing, in compliance with the Veteran's request.  In October 2011, the Veteran testified at Travel Board hearing before the undersigned Veterans Law Judge, seated in Indianapolis, Indiana.  A transcript has been procured and is of record.  As the AMC complied with the June 2011 Remand directives, the Board will proceed to render decisions on the claims for service connection for a heart disorder, sleep apnea, and headaches, respectively.  See Stegall, 11 Vet. App. at 271.

During the April 2011 Travel Board personal hearing, the Veteran indicated that he wished to file a claim for service connection for sleep apnea, secondary to PTSD.  The Board refers that claim to the RO for further development.  

The issue of a higher initial rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.





FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from January 1970 to December 1970, and is presumed to have been exposed to herbicides.

2.  The Veteran has a diagnosed history of ischemic heart disease.  

3.  The Veteran did not experience chronic sleep apnea symptomatology during service.

4.  The Veteran did not experience continuous sleep apnea symptomatology since discharge from service.

5.   The Veteran's diagnosed sleep apnea disorder is not related to service or exposure to herbicides during service.  

6.  The Veteran did not experience chronic headache disorder symptomatology during service. 

7.  The Veteran did not experience continuous headache symptomatology since discharge from service.

8.  The Veteran's diagnosed headache disorder is not related to service or exposure to herbicides during service.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for service connection for heart disease, specifically residuals of ischemic heart disease, are met as a presumptive disorder.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2011).

2.  The criteria for service connection for sleep apnea, to include as due to in-service exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2011).

3.  The criteria for service connection for headaches, to include as due to in-service exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this decision, the Board will grant service connection for heart disease.  Therefore, a review of VA's duties to notify and assist is not necessary regarding that issue.  Regarding the issues of service connection for headaches and sleep apnea, the Board will proceed to discuss VA's duties to notify and assist the Veteran with his claims.    

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, VCAA notice letters sent in August 2007 and December 2007, respectively, satisfied the provisions of 38 U.S.C.A. § 5103(a).  In these letters, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding disability ratings and effective dates required by Dingess.  These notices were issued after the issuance of the rating decisions from which the Veteran's claims arise. 

In Pelegrini, 18 Vet. App. at 112 (Pelegrini II), the Court held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This was not done in this case; however, subsequent to the issuance of the aforementioned notice letters, the RO re-adjudicated the Veteran's claims, as demonstrated by the March 2011 Supplemental Statement of the Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78  (2006) (validating the remedial measures of issuing a fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect); Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III) (holding that a statement of the case that complies with all applicable due process and notification requirements constitutes a re-adjudication decision).  As the SSOC complied with the applicable due process and notification requirements for a decision, it constitutes a re-adjudication decision.  Accordingly, the provision of adequate notice followed by a re-adjudication "cures" any timing problem associated with notice or the lack of notice prior to an initial adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) (Mayfield II).

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's VA and the majority of the Veteran's private treatment records to assist with the claims.  The Board notes that, in the July 2010 VA medical examination report, provided to determine the etiology of the Veteran's sleep apnea disorder, the Veteran reportedly stated that he had undergone a sleep study two years earlier at "IU," most likely Indiana University.  The Veteran stated that the IU examiners advised him to use a CPAP machine.  The Board notes that the IU sleep study is not part of the record.  Yet, the Board notes that a remand to acquire this study would not benefit the Veteran.  The claims file contains sufficient evidence to show that the Veteran has diagnosed sleep apnea based on sleep studies.   Yet, the evidence also establishes that the Veteran did not experience chronic in-service sleep apnea symptomatology or continuous post-service sleep apnea symptomatology since discharge from service.  As the IU sleep study report would only show that the Veteran had sleep apnea, a fact already established, and would provide no evidence as to its etiology, the Board finds that the IU sleep study would have no probative value in this matter.  As such, the Board finds that a remand to procure any records from IU would unnecessarily impose additional burdens on VA with no benefit flowing to the Veteran.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

In September 2009 and August 2010, respectively, VA provided the Veteran with VA medical examinations to determine the etiologies of his respective headache and sleep apnea disorders.  As the respective September 2009 and August 2010 VA medical examination reports were written after reviews of the claims file, interviews with the Veteran, examinations of the Veteran, and contain findings regarding the etiologies of the Veteran's headache and sleep apnea disorders, supported by clinical data, the Board finds that the September 2009 and August 2010 VA medical examination reports are adequate for VA purposes.  Under these circumstances, there is no duty to provide an additional medical examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claims under consideration.  Adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has considered all evidence of record as it bears on the questions of service connection for sleep apnea and headaches.  See 38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

Service Connection Laws and Regulations

Service connection may be granted if it is shown a veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.303, 3.306 (2011).  A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that the veteran actually stepped foot on land in Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27- 97.

For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

On August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).   See 75 Fed. Reg. 53,202.   The final rule was effective August 31, 2010.   Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  A newly added Note 3 at the end of § 3.309 states that: "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."   

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.



Service Connection for a Heart Disorder

The Veteran essentially contends that he developed a heart disorder due to exposure to herbicides while present in Vietnam during service.  

Reviewing the evidence of record, the Board finds that the evidence sufficiently indicates that the Veteran served in the Republic of Vietnam from January 1970 to December 1970.  The Veteran's service personnel records indicate in-country Vietnam service during that period.

The Board finds that the Veteran has a diagnosed history of ischemic heart disease.  VA treatment records indicate treatment for a heart disorder beginning in October 2002.  At that time, VA examiners diagnosed a reversible apical defect of the heart.  After treatment, the VA diagnosis was changed to a fixed apical defect of the heart.  VA examiners wrote in an October 2002 treatment record that tests should be performed to determine if the apical defect was a scar versus an ischemic area of the heart.

In a September 2004 VA treatment record, a VA examiner diagnosed a small fixed apical defect versus apical thinning.  In this record, the VA examiner described the October 2002 apical defect as a small area of apical ischemia.  

In the September 2009 VA medical examination report, the Veteran reported that he had experienced a mild heart attack in 2005.  After an examination, including an echocardiogram, the VA examiner found that the peak stress images were suboptimal, but that no obvious wall abnormality could be seen.  

In a September 2009 VA medical examination report, the VA examiner diagnosed the Veteran as having a history of chronic ischemic heart disease after reviewing the record of evidence.  Therefore, the Board finds that the Veteran has a diagnosed history of chronic ischemic heart disease.

Having reviewed the record of evidence, to include the previous treatment records, the September 2009 VA examiner diagnosed a history of chronic ischemic heart disease.  Specifically, the VA examiner diagnosed a past unspecified angina pectoris/coronary artery disease with stable angina.  In discussing the Veteran's heart disorder, the VA examiner stated that he could not resolve the question of whether the disorder was at least as likely as not related to service without resorting to speculation.  The VA examiner stated that the cause of the Veteran's heart disorder was most likely multifactoral in factor.  The VA examiner stated that any of the following factors might be responsible for the Veteran's past heart disorder: smoking, aging, stress, obesity, hypertension, and high lipid levels.  Therefore, the VA examiner stated that he was unable to resolve the issue of etiology without resorting to mere speculation.  Yet, the VA examiner stated that the stress test did not reveal a current heart disorder.

The Board notes that the VA examiner did not specify a current disorder, but did indicate that the Veteran had experienced unspecified angina pectoris/coronary artery disease with stable angina.  The VA examiner further indicated that this was a condition related to ischemic heart failure.  

The Board notes that a history of ischemic heart disease will include any residuals thereof.  The VA regulations allowing for presumptive service connection for ischemic heart disease due to herbicide exposure specifically contemplate residuals of ischemic heart disease, listing as an example "old myocardial infarction."  
38 C.F.R. § 3.309(e ).  The Board also notes that the Veteran was seeking treatment for a diagnosed heart disorder, diagnosed as small fixed apical defect versus apical thinning, in September 2004.  The Veteran filed this claim for benefits soon after, in March 2005.  The Board cannot say that the Veteran did not have some residuals of ischemic heart disease during the pendency of this appeal. 

As noted above, ischemic heart disease is presumed to be related to in-service exposure to herbicide agents.  Therefore, resolving all doubt in the Veteran's favor, any current residuals of ischemic heart disease are presumed to be related to service.  38 C.F.R. § 3.309(e).



Service Connection for Sleep Apnea

The Veteran essentially contends that he developed sleep apnea during service in Vietnam, to potentially include due to in-service herbicide exposure.  Specifically, the Veteran stated that he would experience symptoms during sleep, such as vibrating, shaking, flashbacks, and breathing difficulties since his return from service in Vietnam.  The Veteran attributed these symptoms to sleep apnea.

After a review of the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for sleep apnea.  The Board finds that the Veteran did not experience chronic sleep apnea 
symptomatology during service and that the Veteran did not experience continuous sleep apnea symptomatology since discharge from service.  Sleep apnea is defined as "transient periods of cessation of breathing during sleep."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 118 (31st ed. 2007).  The Veteran's service treatment records, to include the January 1972 service discharge medical examination report, contain no notation, complaints, findings, or diagnosis for a sleep disorder.  The post-discharge treatment records contain no mention of a potential sleep apnea disorder until a July 2005 VA treatment record, diagnosing "question of sleep apnea."  In an August 2010 private treatment record, a private examiner diagnosed sleep apnea.  

At the April 2009 Board personal hearing, the Veteran testified that he experienced sleep apnea in Vietnam and thereafter.  In describing his symptoms, the Veteran stated that he would "go to bed and ... shake and jump up and down and everything."  He also mentioned experiencing flashbacks.  He stated that a "VA woman" who he had talked to previous week told him that sleep apnea caused the "shaking, vibrating, and doing all this stuff."  The Veteran testified that his wife would no longer sleep with him due to the shaking and vibrating he experienced while sleeping.
	
In an August 2010 VA medical examination report, the Veteran stated that, when he returned from Vietnam, he developed "shakiness" and "jumpiness" all night long.  He stated that, during the night, he would occasionally hear gun shots and experience flashbacks.  He indicated that he would toss and turn, leading to unrestful sleep.  The Veteran stated that his breathing was worse at night, and that he would only get about four hours of sleep each night.  He also indicated that he snored at night and that he did not feel rested after sleep.  

At the October 2011 Board personal hearing, the Veteran testified that he had difficulty breathing due to sleep apnea since returning from Vietnam in 1970.  When describing the symptomatology, the Veteran stated that he would go to sleep and stop breathing.  The Veteran indicated that his wife would no longer sleep with him because he would toss, throw, and kick in his sleep.  The Veteran added that his wife "basically" would not sleep with him because she was afraid that he would die in bed because he would stop breathing.  When asked when he began to stop breathing during his sleep, the Veteran stated that it occurred in 1970 or 1971.  The Veteran stated that he had not experienced eight hours of sleep per night on a consistent basis for 10 years due to his service-connected PTSD and his sleep apnea disorder.  He stated that his wife had noticed his difficulty sleeping since service.  

The Veteran is competent to testify regarding symptoms, such as difficulty breathing in his sleep, that are readily observable to the average lay person.  See Layno, 6 Vet. App. at 469.  Arguably, an observation of difficulty breathing in the night would be sufficient to allow a lay person to state that they had sleep apnea.  Yet, the Board does not find the Veteran's reports of sleep apnea symptomatology during and after service to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (noting that, as part of its duties, the Board must weigh the credibility and weight given the evidence).  As noted above, the Veteran's service treatment records contain no notation indicating in-service sleep apnea symptomatology.  In a January 1972 report of his medical history, provided at the time of the service discharge medical examination, the Veteran stated that he had never experienced difficulty with breathing or frequent trouble with sleeping.  In subsequent reports of his medical history provided to the National Guard, dated November 1975 and May 1987, the Veteran again specifically stated that he had never experienced difficulty with breathing or frequent trouble with sleeping.  The Board finds that the Veteran's current statements, indicating chronic sleep apnea symptomatology during service and continuous sleep apnea symptomatology dating back to service, lack credibility as they are inconsistent with statements made to service examiners during service and National Guard examiners more than 15 years thereafter.  See also Caluza, 7 Vet. App. at 510-511 (credibility can be generally evaluated by a showing of inconsistent statements, the facial plausibility of the testimony, and the consistency of the testimony).

The Board finds that the weight of the evidence shows that the Veteran's diagnosed sleep apnea disorder is not related to service or exposure to herbicides during service.  In an August 2010 VA medical examination report, the VA examiner noted reviewing the claims file prior to providing an examination.  The VA examiner noted that the Veteran claimed to have experienced onset of sleep apnea in 1971, and that the Veteran reported experiencing shakiness, jumpiness, tossing, turning, and audio hallucinations (hearing gunshots) in his sleep.  The VA examiner also noted that the Veteran stated that his breathing worsened at night.  Reviewing the treatment records, the VA examiner noted that the Veteran had undergone removal of his adenoids 15 years prior to the examination.  The VA examiner also noted that the Veteran reported undergoing a sleep study at IU two years prior to the examination.  At that time, the IU examiners reportedly told the Veteran to obtain a CPAP machine.  The Veteran indicated that he used the CPAP machine only three times per week because it was very uncomfortable and difficult to use while sleeping.  The VA examiner also noted that, in August 2010, a private examiner had diagnosed the Veteran as having sleep apnea syndrome.  

After an examination, the August 2010 VA examiner opined that the Veteran's sleep apnea disorder was less likely than not caused by or resulted from service, to include presumed herbicide exposure during service in Vietnam.  In explaining the cause of the Veteran's sleep apnea, the VA examiner noted that the Veteran had a long-standing history of heart disease (history of myocardial infarction), smoking, sinus disease, and a recent weight gain of 20 pounds.   The VA examiner indicated that current smokers had a significantly higher risk of having sleep apnea than non-smokers, and that obesity was also a risk factor for developing sleep apnea.  Additionally, the VA examiner noted that conditions such as sinus disease that caused nasal congestion and blockage could also contribute to sleep apnea.  The VA examiner also indicated that the Veteran had some nuchal obesity which might also play a contributing factor to the Veteran's symptoms.  Considering the interview with the Veteran, the review of the claims file, and the findings consistent with the other evidence of record, the Board finds that the August 2010 VA medical examination report has great probative value in this matter.  See Prejean v. West, 
13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records).

As the Veteran served in-country in Vietnam, the Board will presume that the Veteran was exposed to Agent Orange and other herbicides during service.  Yet, sleep apnea is not listed among the diseases enumerated under 38 C.F.R. § 3.309(e), to include the newly included diseases effective August 31, 2010; consequently, the presumptive provisions of 38 U.S.C.A. § 1116  do not apply.  The Federal Circuit has determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to herbicides is not precluded from establishing service connection for such disability as due to herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Yet, the Veteran has presented no competent evidence indicating that he has sleep apnea due to exposure to herbicides during service.  

The Board notes that the only evidence indicating a link between current sleep apnea and service, to include exposure to herbicides, are the lay statements from the Veteran.  Regarding a potential link between sleep apnea and herbicides, while there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the Federal Circuit referred to Jandreau, 492 F.3d at 1377, for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any sleep apnea to in-service exposure to Agent Orange, or any other herbicides, the Board finds that the etiology of the Veteran's sleep apnea is too complex an issue to lend itself to lay opinion evidence.   Sleep apnea itself is usually diagnosed only by medical professionals after conducting a formal sleep study.  Furthermore, the explanation of how herbicides might affect an individual so as to cause sleep apnea requires both a complex analysis and a medical explanation.   The Veteran is competent to relate symptoms of sleep apnea of which he is personally aware, but is not competent to opine on whether there is a link between the current sleep apnea and active service, including the exposure to herbicides in Vietnam, because such diagnosis requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).   

Although the Veteran has provided statements indicating that his sleep apnea is related to his service in Vietnam, the Board does not find these statements to be credible.  As noted above, the Board finds that the Veteran's statements, indicating chronic sleep apnea in service and continuity of sleep apnea symptomatology since service, lack credibility as they are inconsistent with the Veteran's reports of his medical history, made prior to the filing of this claim for VA disability benefits, denying respiratory or sleep problems.  See Caluza, 7 Vet. App. at 510-511.  

With regard to the Veteran's testimony indicating that a VA examiner told him that he had experienced shaking and vibrating in his sleep since service due to sleep apnea, such opinion is of no probative value because it's based on the inaccurate factual assumptions of chronic sleep apnea symptomatology during service and continuous sleep apnea symptomatology after discharge from service.  As indicated, the Board does not find the Veteran's lay account of chronic sleep symptoms in service or continuous sleep apnea symptomatology since service to be credible.  

Moreover, although the Veteran is able to testify as to what a VA examiner might have told him, the Board does not find this Veteran's account to be credible.  Sleep apnea is defined as "transient periods of cessation of breathing during sleep."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 118 (31st ed. 2007).  The Board does not find it credible that a VA examiner trained in diagnosing sleep apnea would have told the Veteran that shaking and vibrating in one's sleep were symptoms of sleep apnea; therefore, the Board finds that the Veteran's lay statements suggesting a nexus between sleep apnea and service lack credibility.  See Madden, 125 F.3d at 1481.

For the reasons stated above, the preponderance of the evidence weighs against the Veteran's claim for service connection for sleep apnea, the benefit of the doubt doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service Connection for Headaches

The Veteran essentially contends that he developed headaches during service in Vietnam, to potentially include due to in-service herbicide exposure.  

After a review of the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for headaches.  The Board finds that the Veteran did not experience chronic headache symptomatology during service and that the Veteran did not experience continuous headache symptomatology since discharge from service.  Reviewing the evidence of record, the Board notes that the only evidence indicating chronic headache symptomatology during service and continuous headache symptomatology after service consists of lay statements by the Veteran made years later to VA examiners or VA personnel.  In a March 1981 VA herbicide questionnaire, the Veteran stated that he had headaches every day.  The Veteran indicated that the headaches would last 15 minutes, stop for 15 to 20 minutes, then come back again six to seven times per day.  The Veteran stated that he experienced onset of headache symptomatology during service in October 1970.  

In an October 1984 VA treatment record, the Veteran reported experiencing a 14-year history of headaches, dating back to service.  The Veteran described the headaches as occurring over the left parieto-occipital area.  

In a February 2006 statement, the Veteran stated that the headaches were "caused by the stress and tension of side effects of Vietnam conflict and [were] aggrieved [sic] over the years for stress which caused operation which [was performed in] 1980 in [a] VA hospital."  

At the April 2009 Board personal hearing, the Veteran testified that he had experienced migraine headaches since service in Vietnam, occurring three times per day, each lasting about four minutes each.  The Veteran stated that no event would trigger the headaches.  

In a September 2009 VA medical examination report, the Veteran stated that he had experienced migraines since returning home from Vietnam.  He stated that the headaches would begin on the back of his head and migrate to the left hand side.  The Veteran denied any aura, sensitivity to light or sounds, nausea, or vomiting.  The Veteran indicated that he sometimes would feel as if he were about to pass out during his headaches.

At the October 2011 Board personal hearing, the Veteran testified that he had experienced continuous headaches since service.  The Veteran indicated that he had a tumor on the brain under the earlobe removed in the 1980s.  The Veteran indicated that VA examiners told him that removing the tumor would cure his headaches, but that the headaches were never cured.  The Veteran indicated that he three or four tumors removed over the past twenty years.  

As noted above, a lay witness may offer evidence as to the readily observable features or symptoms of injury or illness.  Layno at 469.  Yet, having reviewed the evidence of record, the Board finds that the Veteran's statements, indicating chronic headache symptomatology during service and continuous headache symptomatology, are inconsistent with other medical evidence and statements found throughout the record of evidence.  

The Veteran's service treatment records, to include the January 1972 service discharge medical examination report, contain no notation or diagnosis for a headache disorder.  Moreover, in a contemporaneous January 1972 report of his medical history, the Veteran denied experiencing frequent or severe headaches.  

In a November 1975 National Guard medical examination report, the National Guard examiner indicated that the Veteran had no abnormalities of the head or sinuses.  In a contemporaneous report of his medical history, the Veteran again denied experiencing frequent or severe headaches.  In a subsequent September 1979 National Guard medical examination report, the National Guard examiner indicated that the Veteran had no abnormalities of the head or sinuses.  

The record indicates that the Veteran first began seeking treatment for headaches in December 1981.  In a December 1981 VA treatment record, the Veteran stated that the headaches occurred three times daily in the left frontal-temporal section.  The Veteran stated that the pain would develop rapidly, only to subside over five minutes, resulting in little lingering discomfort.  March 1982 VA treatment records indicate that the Veteran underwent a tympanoplasty with lateral graft to treat chronic otitis media.

In a December 1983 National Guard medical examination report, the National Guard examiner indicated that the Veteran had no abnormalities of the head or sinuses.  

As noted above, in an October 1984 VA treatment record, the Veteran told a VA examiner that he had experienced headaches since service.  

In a May 1987 National Guard medical examination report, the National Guard examiner indicated that the Veteran had no abnormalities of the head or sinuses.  In a contemporaneous report of his medical history, the Veteran again denied experiencing frequent or severe headaches.  

In a May 2002 VA treatment record, the Veteran stated that he had experienced headaches for 6 months.  The Veteran stated that the headaches had gone away after "surgery," but had since returned.  In a July 2002 VA treatment record, the Veteran reported having a knot on the back of his neck, with headaches arising from the knot.  After examination, the VA examiner diagnosed a mass at the posterior neck with headaches secondary to the mass.  

In a March 2005 VA treatment record, the Veteran indicated that he underwent surgery for a tumor in the right ear which caused right-sided migraine headaches.  The Veteran stated that the headaches had gone away after the surgery, but returned over the past year.  The Veteran stated that the headaches would last five to ten minutes, go away for a few hours, and return later.  The diagnosis was headaches.

In an August 2006 VA treatment record, the Veteran reported a one-year history of right-sided head and neck pain.  In an April 2007 VA treatment record, a VA examiner noted that it was unclear how compliant the Veteran was with his headache medication.  The VA examiner also noted that the Veteran's story would change significantly during an interview.  

As noted above, in the September 2009 VA medical examination report, the Veteran stated that he had experienced continuous headache symptomatology since returning home from Vietnam.  Yet, during the same interview, the Veteran stated that he was experiencing a return of right nuchal and periaural headaches over the past several months, similar to those he had experienced prior to acoustic neuroma surgery in 1980.  The Veteran stated that the pains went away after the 1980 surgery.  

Considering this record of evidence, the Board finds that the Veteran's lay statements, indicating chronic headache symptomatology during service and continuous headache symptomatology, are not credible as they are inconsistent with the other more contemporaneous and more probative evidence of record.  See Caluza at 510-511.  The Veteran essentially maintains that he has experienced headaches for the past 40 years, ever since service in Vietnam.  In a March 1981 VA herbicide questionnaire, the Veteran reported onset of headache symptomatology during service in October 1970.  Likewise, in an October 1984 VA treatment record, the Veteran reported experiencing headaches since service.  In recent statements, the Veteran has also maintained that he experienced headache symptomatology during and continuously after service.  

Yet, the service treatment records contain no report of headache symptomatology.  Moreover, in the Veteran's National Guard examination reports, written on occasion from November 1975 through May 1987, the National Guard examiner found no abnormality to include headache symptomatology.  In National Guard reports of his medical history, written through May 1987, the Veteran specifically denied experiencing frequent or severe headaches.  In a March 2005 VA treatment record and a September 2009 VA medical examination report, the Veteran specifically told a VA examiner that he experienced headache symptomatology prior to a surgery on his right ear, actually performed in 1982.  After that time, the Veteran stated that his symptoms went away, apparently for nearly 20 years.  Moreover, the Board notes that, in an April 2007 VA treatment record, the VA examiner noted that the Veteran would change his account considerably during an interview while discussing his compliance with medication.  In addition to the specific inconsistencies in the medical histories reported by the Veteran, the April 2007 VA examiner's further account casts doubt on the Veteran's accuracy as a lay historian.  Considering this record of evidence, to include the service treatment records, the National Guard records, and the Veteran's own statements, the Board finds that the Veteran's statements, indicating chronic headache symptomatology during service and continuous headache symptomatology since service discharge, lack credibility.  See Madden at 1481.

The Board finds that the weight of the evidence demonstrates that the Veteran's diagnosed headache disorder is not related to service or exposure to herbicides during service.  In an April 2007 VA treatment record, specifically a neurology report, the Veteran reported continued headaches despite multiple medications including neurontin, tegretol, and indomethacin.  The VA examiner opined that the Veteran probably was experiencing rebound headaches from taking hydrocodone.  As the hydrocodone was no longer helping, the VA examiner suggested that this was likely causing his headaches.  The VA examiner also suggested that the Veteran cut down on caffeine and smoking cigarettes.  In response, the Veteran asked the VA examiner if he should just "roll over."  The VA examiner provided an opinion as to the likely etiology of the Veteran's headaches, explaining that the Veteran's refusal to treat a sleep apnea disorder, his lack of hydration, his caffeine intake, his consumption of excessive pain medication, and his continued smoking likely contributed to his headaches.  The VA examiner stated that she seriously doubted that the Veteran's headaches would ever resolve unless he addressed all the issues she noted. 

In the September 2009 VA medical examination report, the VA examiners noted that the Veteran reported both continuous headache symptomatology since service and headache pain prior to a 1980 surgery which subsequently went away for approximately 20 years.  The Veteran stated that the current headaches were short-lived, lasting three to four minutes, in the right neck and mastoid area without associated neuro-visual symptoms.  The VA examiners stated that the headaches would not be triggered by touch or any other identified factor.  The Veteran described the headaches as severe and pulsing.  The Veteran reported that he treated the headaches by clenching his teeth, having a cup of coffee, smoking a cigarette, and taking a vicodin and four Advil liquid gels.  The Veteran stated that he no longer drank alcohol so he did not know the effects alcohol would have on his headache pain. 

Having reviewed the claims file and performed an examination, the VA examiner opined that it was less likely than not that the Veteran's current headaches described as migraines were related to service.  The VA examiner stated that a review of the claims file revealed no reports of headaches during service, that review of the VA records showed that the Veteran reported a headache similar to that that existed prior to his tumor removal, that the headaches that the Veteran described were more of a tension type headache versus a migraine type headache, and that the Veteran's record showed that he had a history of headaches related to a tumor.  For these reasons, the VA examiner opined that it was less was less likely than not that the Veteran's current headaches described as migraines were due to service.  Considering the interview with the Veteran, the review of the claims file, the findings consistent with the other evidence of record, and the specific supporting facts and reasons, including identification of other more likely etiologies, the Board finds that the August 2010 VA medical examination report has great probative value in this matter.  See Prejean, 13 Vet. App. at 448 (2000).

As the Veteran served in-country in Vietnam, the Board will presume that the Veteran was exposed to Agent Orange and other herbicides during service.  Yet, headaches are not listed among the diseases enumerated under 38 C.F.R. § 3.309(e), to include the newly included diseases effective August 31, 2010; consequently, the presumptive provisions of 38 U.S.C.A. § 1116  do not apply.  The United States Court of Appeals for the Federal Circuit  has determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to herbicides is not precluded from establishing service connection for such disability as due to herbicide exposure with proof of direct causation.  Combee, 34 F.3d at 1042.  Yet, the Veteran has presented no competent evidence indicating that he has headaches due to exposure to herbicides during service.  

Although the Veteran has provided statements indicating that his headaches started  during Vietnam, the Board does not find these statements to be credible.  As noted above, the Board finds that the Veteran's statements, indicating chronic headache symptomatology during service and continuity of headache symptomatology since service, lack credibility as they are inconsistent with the Veteran's own, more contemporaneous reports of his medical history, including those made for treatment purposes, provided to examiners both during and after service.  See Caluza at 510-511.  

The Board also notes that, in a February 2006 statement, the Veteran indicated that stress from Vietnam had caused his headaches and, presumably, the development of a right ear disorder which necessitated a 1982 tympanoplasty.  Although the Veteran claims that stress from Vietnam caused the headaches, the Board notes again that there is no credible evidence indicating that the Veteran had chronic headache symptomatology during service or continuous headache symptomatology after service.  The Veteran has consistently told VA examiners that there are no precipitating factors, such as stressful events, that trigger his current headaches.  Moreover, the Veteran has provided no competent evidence indicating that stress from his experiences in Vietnam resulted in headaches or in a physical disorder, such as that which required the tympanoplasty. For these reasons, the Board finds that the weight of the evidence is against the Veteran's contentions that his headache disorder resulted from stress related to Vietnam.  

For the reasons stated above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for headaches, the benefit of the doubt doctrine is not applicable, and service connection must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1364, 1365; Gilbert, 
1 Vet. App. at 49. 


ORDER

Service connection for ischemic heart disease, to include as due to in-service exposure to herbicides, is granted.    

Service connection for sleep apnea, to include as due to in-service exposure to herbicides, is denied.  

Service connection for headaches, to include as due to in-service exposure to herbicides, is denied.  


REMAND

As noted in the Introduction, in a rating decision issued March 2011, the AMC granted service connection for PTSD, assigning a 30 percent initial rating.  In October 2011, the Veteran submitted a Notice of Disagreement (NOD), specifically disagreeing with the AMC's findings in the March 2011 rating decision. 

As the Veteran has expressed timely disagreement with the 30 percent initial rating assigned for the service-connected PTSD in the March 2009 rating decision, the Board finds that this issue must be returned to the RO for the issuance of a SOC and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.

Accordingly, the issue of a higher initial rating for PTSD is REMANDED for the following action:

Regarding the issue of a higher initial rating for PTSD, the RO should provide the Veteran with a SOC.  The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed after receiving the SOC.  38 C.F.R. § 20.202 (2011).  If, and only if, the Veteran perfects the appeal of this issue, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


